[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________           U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                     May 8, 2006
                                 No. 05-15483                    THOMAS K. KAHN
                             Non-Argument Calendar                   CLERK
                           ________________________

                    D. C. Docket No. 04-00261-CR-T-27-MAP

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

GUILLERMO PLATA-MORA,

                                                               Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (May 8, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Guillermo Plata-Mora appeals his 168-month sentence for

conspiracy to possess with intent to distribute and possession with intent to
distribute cocaine onboard a vessel subject to U.S. jurisdiction, in violation of 46

U.S.C. App. § 1903(a), (g), and (j). On appeal, Plata-Mora argues that his sentence

is unreasonable because: (1) “he is an illiterate young man who lives in grinding

poverty;” and (2) “[h]is only other career path is borderline malnutrition and an

early death.” Plata-Mora contends that, because he received the exact same

sentence after his case was remanded for resentencing based on United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), the district court

incorrectly applied the guidelines as mandatory. He further argues that the

sentence does not serve the purposes of retribution or punishment.

      We review a defendant’s final sentence for reasonableness. United States v.

Martinez, 434 F.3d 1318, 1322-23 (11th Cir. 2006); Booker, 543 U.S. at 261, 125

S. Ct. at 765-66. A sentence within the guideline range is not presumptively

reasonable. See United States v. Talley, 431 F.3d 784, 787 (11th Cir. 2005)

(“reject[ing] the [government’s] argument . . . that a sentence within the Guidelines

range is per se reasonable”).

      In determining whether a sentence is reasonable, the district court should be

guided by the factors in 18 U.S.C. § 3553(a). Booker, 543 U.S. at 261, 125 S. Ct.

at 765-66; United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

Those factors include: (1) the guideline range; (2) the nature and circumstances of



                                           2
the offense; (3) the history and characteristics of the defendant; and (4) the need for

the sentence imposed to reflect the seriousness of the offense, to provide

punishment, and to afford adequate deterrence to criminal conduct. 18 U.S.C.

§ 3553(a). Although the sentencing court must be guided by these factors, we have

held that “nothing in Booker or elsewhere requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). “[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in [§] 3553(a) is sufficient under Booker.”

Talley, 431 F.3d at 786. Although a sentence within the guideline range is not per

se reasonable, we ordinarily expect such a sentence to be reasonable. Id. at

787-788. The burden of establishing that the sentence is unreasonable in light of

the record and the § 3553(a) factors lies with the party challenging the sentence.

Id. at 788.

       Because the record in this case demonstrates that the district court

considered the § 3553(a) sentencing factors and the advisory guideline range in

sentencing Plata-Mora, and because we conclude that the sentence imposed was

reasonable, we affirm Plata-Mora’s sentence.

       AFFIRMED.



                                           3